Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 28, 1978, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant’s claim that the court’s charge to the jury that "It is a general rule that a person’s actions reveal an expression of his mind. A person is presumed to intend the natural consequences of his acts”, violates the rule set forth in Sandstrom v Montana (442 US 510), is without merit, because a reading of the entire charge discloses that the matter of intent was left for the jury to decide based upon all of the evidence. This portion of the charge was made in connection with the attempted murder counts of which defendant was found not guilty. Defendant’s guilt with respect to assault in the first degree was established beyond a reasonable doubt. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.